Mr. Justice Breese delivered the opinion of the court: This was a proceeding before a justice of the peace against the plaintiff in error, on the following complaint, on oath : “The complaint and information of Richard Long, of said county, made before Tyler K. Waite, Esq., one of the justices of the peace in and for said county, on the 2d day of August, 1864, who being duly sworn, on his oath says, that on the Id day of August, 1864, at DeKalb county aforesaid, Frederick Severin, with an abandoned heart and without provocation1,. did feloniously, with a deadly weapon, to wit,' a large slab or stick of wood, make an assault on the said Richard Long, with intent, upon the person of said Long, to inflict a bodily injury, and did then and there strike said Long with said club, wounding him. Sworn to, etc. On this complaint, a warrant issued for an assault and battery, on which the defendant was arrested, and being brought before Justice "Waite, he obtained a change before Justice Mayo. A jury was empanneled, and they rendered a verdict of guilty, and assessed the fine at eighteen dollars, on which the justice gave judgment. These proceedings were brought to the county court by certiorari, where a motion to reverse the judgment of Justice Mayo was overruled, and a procedendo awarded to him to proceed on the judgment so rendered by him. From this judgment, this writ of error is prosecuted, and the only question is, as to the jurisdiction of the justice on the complaint made to him. It is insisted by the plaintiff in error the justice had no jurisdiction, for the reason that under section 52 of the Criminal Code, Scates’ Comp., 381, the crime charged was an indictable offence, and Hot cognizable by a justice of the peace. He has argued this point with great force and ability, but he seems to have placed out of his view the fact, that the warrant issued by the justice of the peace was a warrant in a case of assault and battery only, of which the justice had unquestionable jurisdiction. It is immaterial in what terms the prosecutor thought proper to state his complaint. If in the complaint an assault and battery was included, as it clearly was, of that the justice had jurisdiction, and issued his warrant in conformity therewith. If an indictable offence has really been committed, we apprehend this conviction for a simple assault and battery cannot be pleaded in bar of a prosecution for such offence. In the case of Freeland v. The People, 16 Ill., 380, this court held that it was no bar to a prosecution for a riot, that one of the accused had been tried and convicted, and fined for an assault and battery arising out of the same transaction or offence and occurring at the same time. A riot may embrace an assault and battery, yet a conviction of the latter cannot be pleaded in bar of a prosecution for the former. So here this conviction of an assault and battery will be no bar to a prosecution for an assault with a deadly weapon under the fifty-second section of the Criminal Code. There being no error in the record, the judgment is affirmed. Judgment affirmed.